

Exhibit 10.16


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
GNC HOLDINGS, INC. 2015 STOCK AND INCENTIVE PLAN


AGREEMENT (the “Agreement”), dated as of [ ](the “Grant Date”), between GNC
Holdings, Inc., a Delaware corporation (the “Company”), and [ ] (the
“Participant”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the GNC Holdings, Inc. 2015 Stock and Incentive
Plan (the “Plan”).


1.    Grant of Restricted Stock Units. The Company hereby awards to the
Participant [ ] restricted stock units (the “RSUs”) as of the Grant Date,
subject to adjustment as provided in Section 4.2 of the Plan. Each RSU
represents the right to receive one share of Common Stock upon satisfaction of
the vesting conditions in Section 2(a).


2.    Terms of Restricted Stock Units.


(a)    Vesting.


(i)    The RSUs will vest in accordance with the following schedule, provided
that the Participant has not incurred a Termination prior to the applicable
vesting date:
 
Vesting Date
 
Percent Vested
 
 
 
 
 
[ ]
 
33 1/3%
 
 
 
 
 
[ ]
 
66 2/3%
 
 
 
 
 
[ ]
 
100%
 

 
(ii)    There shall be no proportionate or partial vesting in the periods
between the vesting dates and vesting shall occur only on each vesting date,
provided that no Termination has occurred prior to such date.


(iii)    When any RSUs become vested, the Company shall promptly (and in no
event later than 30 days after vesting) issue and deliver to the Participant a
stock certificate registered in the name of the Participant representing one
share of Common Stock (a “Share”) for each vested RSU and deliver to the
Participant any related Dividend Equivalents (as defined below), subject to
applicable withholding, unless the Company is using book entry, in which case
the Company shall credit the net amount to the Participant’s account. Upon
payment or crediting of the Shares, the vested RSUs will be deemed fully settled
and will be cancelled.
 
(b)    Dividend Equivalents.  If the Company pays cash dividends on the Common
Stock, an amount equal to the dollar amount of such cash dividend will be
credited to a dividend book entry account on behalf of the Participant with
respect to each vested and unvested RSU (a “Dividend Equivalent”). Credits on
account of cash dividends will be held uninvested and will not accrue interest.
All Dividend Equivalents will be paid in cash if and when the corresponding RSUs
vest.


(c)    Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested RSUs and unpaid Dividend Equivalents upon the
Participant’s Termination for any reason. Additionally, in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period after, any vesting of RSUs, all unvested RSUs shall be immediately
forfeited to the Company and the Participant shall pay to the Company an amount
equal to the Fair Market Value at the time of vesting of any RSU which had
vested in the periods referred to above.


        

--------------------------------------------------------------------------------






(d)    Withholding. The Participant shall pay, or make arrangements to pay, in a
manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time.  In the absence of such arrangements, any
statutorily required withholding obligation may, as determined at the sole
discretion of the Committee, be satisfied by reducing the number of Shares
otherwise deliverable to the Participant by a number of Shares whose Fair Market
Value on the applicable vesting date is equal to the amount of taxes required to
be withheld (disregarding any fraction of a Share required to satisfy such tax
obligations, which fractional amount due must be paid instead in cash by the
Participant).


(e)    Delivery Delay. The delivery of any certificate representing the Shares
may be postponed by the Company for such period as may be required for it to
comply with any applicable foreign, federal, state or provincial securities law,
or any national securities exchange listing requirements, and the Company is not
obligated to issue or deliver any Shares if, in the opinion of counsel for the
Company, such issuance or delivery constitutes a violation by the Participant or
the Company of any provisions of any applicable foreign, federal, state or
provincial law or of any regulations of any governmental authority or any
national securities exchange.


3.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment.  This Agreement does not guarantee that the Company or its
Affiliates will employ or retain, or continue to, employ or retain the
Participant for any period of time, nor does it modify in any respect the
Company’s (or any Affiliate’s) right to terminate or modify the Participant’s
employment or compensation.


4.    Transferability. The Participant is prohibited to sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the RSUs.  Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition of the RSUs in
violation of the Plan or this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records and
to issue “stop transfer” instructions to its transfer agent.


5.    Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal, state or provincial law, the
Company may issue the Shares in the form of uncertificated shares.  Such
uncertificated shares shall be credited to a book entry account maintained by
the Company (or its designee) on behalf of the Participant.  If thereafter
certificates are issued with respect to the uncertificated shares, such issuance
and delivery of certificates shall be in accordance with the applicable terms of
this Agreement.


6.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares unless and until the Participant has
become the holder of record of the Shares, and no adjustments will be made for
dividends in cash or other property, distributions or other rights in respect of
any such Shares, except as otherwise specifically provided for in this Agreement
or the Plan.


7.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations.  If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.


8.    Amendment. No amendment of any of the provisions of this Agreement shall
adversely impair the rights of the Participant without the Participant’s
consent, provided, however, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement as otherwise provided in the Plan. This Agreement is intended to
comply with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.







--------------------------------------------------------------------------------






9.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):


If to the Company, to:


GNC Holdings, Inc.
300 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Chief Legal Officer


If to the Participant, to the address on file with the Company.


10.    Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.


(b)    This Agreement shall be governed and construed in accordance with the
laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).


(c)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.


(d)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

























































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.












GNC HOLDINGS, INC.


By:     
Name:    
Title:    


PARTICIPANT
By:     
Name:
 





